DETAILED ACTION
This office action is responsive to the preliminary amendment filed 2/4/2021.  As directed, claims 1-20, 29, and 35 have been canceled, claims 21, 22, 24-28, 32-34, and 36-40 have been amended, and claims 41 and 42 have been added.  Thus claims 21-28, 30-34, and 36-42 re currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 37 and 38 are objected to because of the following informalities:  
Regarding claims, 37 and 38, “check regions” on line 3 should be recited as --cheek regions--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28, 30-34, and 36-42 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 21, “the adjacent two cheek regions” on line 12 is unclear since a pair of upper cheek regions and a pair of lower cheek regions for a total of four cheek regions is previously claimed. Thus, it is unclear which two cheek regions are being referred to.
Claims 22-28, 30-34, and 36-42 are rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 

Claims 21, 23, 26-28, 30-34, 39, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lithgow (2004/0118406) in view of Ho et al. (7,237,551).
Regarding claim 21, Lithgow discloses a cushion (14) for a patient interface (10) that delivers breathable gas to a patient, the cushion (14) including a nasal bridge region (42), a pair of side of nose regions  (regions adjacent the side of the nose when worn), a pair of upper cheek regions (regions adjacent the upper cheeks when worn), a pair of lower cheek regions (regions adjacent the lower cheeks when worn) and a chin region (regions adjacent the chin when worn) (as shown in fig. 50, the mask can be configured a s a full face mask), the cushion comprising: a non-face contacting portion including a base wall (30, 32; fig. 6); and a face contacting portion  including a membrane (40)connected to the base wall (i.e. a shown, the membrane is connected to the base wall via gusset 50);  the membrane having a thickness (thickness)  and including a nasal bridge region (membrane in the nasal bridge region), a pair of upper cheek regions (regions adjacent the upper cheeks when worn), a pair of lower cheek regions (regions adjacent the lower cheeks when worn) and a chin region (regions adjacent the chin when worn) (as shown in fig. 50, the mask can be configured a s a full face mask),  adapted to form a continuous seal on the respective regions ([0119] lines 1-10) wherein an apex (top)  of the membrane curvature in the nasal bridge region (i.e. figs. 15, 16) has a height (i.e. relative height relative to cushion 38) in a direction toward the user’ s face when the cushion (40) is worn that is higher than or level with a height (relative height) of an apex of the membrane curvature in the adjacent two cheek regions 
Regarding claim 23, Lithgow teaches that the nasal bridge region (42) of the cushion
Has relatively high flexibility to conform to a variety of facial shapes (as shown in fig. 15, the
membrane is spaced further away from the underlying cushion 38 thereby providing greater

to the cushion to facilitate constant contact of the membrane with the patient’s face (as shown in
fig. 18, the spacing is smaller providing greater stability and less flexibility).
Regarding claim 26, Lithgow discloses an exterior surface of the membrane (40) in the chin region extends from one lower cheek region to the other lower cheek region (as shown the membrane is continuous around the cushion including in the chin region) and forms a concave shape adapted to engage the patient’s chin region (figs. 53 and 54 disclose concave curves (dotted lines) in the chin region 42).
Regarding claim 27, Lithgow discloses an inner edge of the membrane (40) defines an aperture (nasal/central opening) to receive the nose and mouth and an apex of the aperture in the nasal bridge region has a rounded notch (as shown in fig. 12c, the opening is rounded at the top).
Regarding claim 28, Lithgow discloses the apex (top) of the membrane (40) curvature in the nasal bridge region (42) is disposed along a centerline of the cushion (as shown in figs. 12c and fig. 53, the apex of the opening is along a vertical centerline). 
Regarding claim 30, Lithgow discloses the base wall (30, 32) is adapted to be permanently connected to a frame of a patient interface ([0188] lines 1-9 disclose the frame may be integral with the cushion).
Regarding claim 31, Lithgow discloses the base wall is adapted to be removably connected to a frame of a patient interface ([0188] lines 1-9 disclose the frame can be removable clipped top the cushion).


Regarding claims 33 and 34, Lithgow discloses the spring configuration is provided in the nasal bridge region and side of nose regions of the cushion (as shown the gusseted regions are provided around the cushion including in the nasal bridge and side of nose regions, [0126] lines 1-15).	
Regarding claims 39 and 40, Lithgow discloses the membrane (40) in the nasal bridge region (42) forms an elongated ridge (top ridge) having sloping two sloping  sides that meet to form an elongated crest (48) wherein the sloping sides of the ridge are structured to invert, in use when engaged with a user’s nasal bridge, with a rolling edge to accommodate patients having a range of nasal bridge profiles ([0119] lines 1-10 discloses that the membrane will accommodate small variations in the shape of a patient's facial features. In addition, the membrane is soft and is in front of a soft cushion and thus it is structured to indent when a force is applied. In addition, [0116] lines 1-10, [0017] lines 1-6, [0018] lines 1-4, disclose that the membrane is pliable to form a seal to a patient’s facial features. In addition, the membrane is backed-up against a soft cushion. Thus, a leading edge of the ridge is capable of rolling while indenting).

Claims 36-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lithgow  in view of Ho et al, as applied to claim 21 above, and further in view of Palkon et al. (2003/0019495).
Regarding claims 36-38, Lithgow teaches a membrane (40 but does not specifically disclose the thickness of the membrane in the nasal region is less than the thickness in other .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,456,544. The instant claim 21 is a broader version of the patented claim 1 (i.e. the instant claim 21 does not include the structural elements of a convex chin region). In the instant claim 21, all structural elements are included in the patented claim 1. Any infringement over the patented claim would also infringe the instant claims. Hence, the instant claim does not differ in scope over the patent claim 9.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 8,616.211. The instant claim 21 is a broader version of the patented claim 9 (i.e. the instant claim | does not include the structural elements of a comolded frame). In the instant claim 21, all structural elements are included in the patented claim 9. Any infringement over the patented claim would also infringe the instant claims. Hence, the instant claim does not differ in scope over the patent claim 9.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8,613.280. The instant claim 21 is a broader version of the patented claim 7 (i.e. the instant claim 21 does not include the structural elements of sloping side portions). In the instant claim 21, all structural elements are included in the patented claim 7. Any infringement over the patented claim would also infringe the instant claims. Hence the instant claim does not differ in scope over the patent claim 7.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,573,214. The instant claim 21 is a broader version of the patented claim 10 (.i.e. the instant claim 21 does not include the structural elements of a spring constant). In the instant claim 21, all structural elements are included in the patented claim 10. Any infringement over the patented claim would also infringe the instant claims. Hence, the instant claim does not differ in scope over the patent claim 10.


Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 8,220,459. The instant claim 21 is a broader version of the patented claim 2 (i.e. the instant claim 21 does not include the structural elements of a contoured curvature). In the instant claim 21, all structural elements are included in the patented claim 2.Any infringement over the patented claim would also infringe the instant claims. Hence, the instant claim does not differ in scope over the patent claim 2.

Allowable Subject Matter
Claims 22, 24, 25, 41, and 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LaToya M Louis/Primary Examiner, Art Unit 3785